Title: From George Washington to Colonel Joseph Ward, 21 January 1780
From: Washington, George
To: Ward, Joseph


          
            Dr Sir
            Head Quarters Morristown 21st Jany 1780
          
          I have received your favor of the 19th. You will oblige me by compleating the musters up to the latter end of December, as requested in Col. Harrisons letter of the 13th. When the rolls up to that time are finished, I think you had best receive them yourself and transmit them to the Bo⟨a⟩rd of war as usual. By the time that it will be necessary to make the January musters I hope the new arrangement will have been completed.
          You have my thanks for your constant attention to the business of your department; the manner of its execution; and your ready and pointed compliance with all my orders: And I cannot help adding, on this occasion, for the zeal you have discovered, at all times, and under all circumstances, to promote the good of the service in general, and the great objects of our cause. I am, Dr Sir, with great regard, Your obt & hble servt
          
            Go: Washington
          
        